Citation Nr: 1731485	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hamstring disability.


REPRESENTATION

Appellant represented by:	John March, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 through October 1981.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the Board remanded the above-listed issue for further development.  That development having been completed to the extent possible, the matter is again before the Board for appellate review.


FINDING OF FACT

The Veteran does not have a right hamstring disability etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hamstring disability have not been met.  §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§  3.102, 3.303) were initially provided to the Veteran in the 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Pursuant to the March 2015 remand, the RO made attempts to locate the Veteran's missing service treatment records.  In March 2017, the VA Records Management Center filed a Memorandum of Unavailability stating that, despite multiple searches, the service treatment records could not be located.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Service treatment records do not indicate the Veteran was treated for a right leg disability during service.  In October 1980, the Veteran reported that he strained his left hamstring while playing football, however there is no indication in the record that he also injured his right hamstring.  The Veteran claims that he injured his right hamstring while playing flag football shortly before his discharge from service.

VA treatment records indicate the Veteran received ongoing treatment for right hip disability after an automobile accident in 1985.  In June 2010, the Veteran complained of a strained muscle in his right thigh.  VA treatment records show no other complaints of or treatment for a right leg disability.

In March 2017, the Veteran was afforded a VA examination.  The examiner noted the Veteran's in-service left hamstring injury, but concluded there was no documentation to support that the acute injury caused any permanent disability to either the Veteran's left or right leg.  The examiner opined the Veteran's right hamstring disability was caused by his 1985 car accident because he began reporting increasing right hip and leg pain following that incident.  Therefore, the examiner opined it was less likely than not that the Veteran's right hamstring disability was related to his active duty service.  The Board finds the March 2017 VA examination to be highly probative because the examiner reviewed the entire claims file, including the Veteran's lay statements, and examined the Veteran before rendering an opinion.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence weighs against the Veteran's claim for entitlement to service connection for a right hamstring disability, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right hamstring disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


